DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 23-26, 28-31, 33-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0199615) (hereinafter Zhang) in view of Chincholi et al. (US 2017/0230780) (hereinafter Chincholi).
Re claim 21, Zhang discloses:
“a data storage device configured to store a value of a timer; and one or more processors operably coupled to the data storage device, the one or more processors (Fig. 1, elements 132, 131; para. 0026; 0049; wherein the value at which the timer expires teaches “a value of a timer”) configured to:
during a period based on the timer, perform measurements, in a physical layer, on beams corresponding to radio link monitoring (RLM) reference signal resources (Fig. 6; para. 0029-0031; 0049);
determine a status of beams using a calculated Physical Downlink Control Channel (PDCCH) block error rated based on the measurements;
compare the calculated PDCCH block error rate to a first threshold to determine whether the status of the beams is in-sync;
compare the calculated PDCCH block error rate to a second threshold to determine the status of the beams as out-of-sync; and;
“inform, by the physical layer, a layer higher than the physical layer of the status of the beams including both in-sync indications and out-of-sync indications” (para. 0033; 0049).
Zhang differs from the claimed invention in that it does not explicitly discloses the above underlined claimed subject matter.  That is, Zhang discloses continuously monitoring and measuring quality of beams in use; compare the measurement to a number of thresholds to determine whether beam-tracking failure is triggered (para. 0030, 0049); whether the beam can be used in relating to the quality requirement of the UE determines whether the beam is in-sync or out-of-sync.
Chincholi, in similar filed of endeavor, discloses adaptive radio link monitoring (RLM) which suggests the teaching of the above underlined claimed subject matter in para. 0062, 0072, 0104-0119, 0121, 0126-0131.
Both Zhang and Chincholi relates to RLM and Zhang does not limit other quality measurement for determining in and out of sync, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the teaching from Chincholi into Zhang as alternative and predictable result would have been expected. 
Re claims 26, 31, see corresponding claim 21.
Re claim 23, Chincholi further implies the teaching of “wherein the one or more processors are configured to, in the physical layer, generate and inform an in-sync indication when the calculated PDCCH block error rate is lower than the first threshold” in Fig. 12, para. 0115-0120; wherein for example, if the UE quality is less than the threshold of Level 3, adaptation would be made and the UE is in-syn in level 2.
Re claims 28, 33, see corresponding claim 23.
Re claim 24, Chincholi further implies the teaching of “wherein the one or more processors are configured to, in the physical layer, generate and inform an out-of-sync indication when the calculated PDCCH block error rate is higher than a second than the second threshold” Fig. 12, para. 0115, wherein for example, if the UE quality is greater the threshold for Level 2 but not quite for Level 3, it is considered out-syn for Level 3.
Re claims 29, 34, see corresponding claim 24.
Re claim 25, Zhang further discloses “wherein the one or more processors are configured to, in the physical layer, use a channel quality of a best measured beam among multiple beams that are configured in PDCCH block error rate calculations” in para. 0035, 0045.
Re claims 30, 35, see corresponding claim 25.

Response to Arguments
4.	Applicant's arguments filed 01/18/21 have been fully considered but they are not persuasive.
In the REAMARKS, filed on 01/18/21, Applicant has argued that Zhang does not discloses claimed subject matter “inform, by the physical layer, a layer higher than the 
As indicated above in the rejection, Zhang clearly discloses “informing” the upper layers of the result of the beam tracking procedure including whether the beams can be used relative to the quality requirement (para. 0029, 0039, 0033, 0049, wherein generation of Qin and Qout can also be indications of in-sync and out-of-sync).  Further, it would have been within the knowledge of one of ordinary skill in the art to have understood that Zhang suggest informing “both in-sync indications and out-of-sync indications” in the sense that both “in-sync indications” and “out-of-sync indication” can be communicated to the upper layers once it is determined.  Beside, a beam is determined to be either in-sync or out-of-sync, but not both, and system would not be able to send both in-sync and out-of-sync information relating to the same beam at the same time.  Thus, it is believed that the combination of Zhang and Chicholi meets all claimed subject matter of claims 21, 23-26, 28-31 and 33-35 as indicated above.


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAC V HA/Primary Examiner, Art Unit 2633